Citation Nr: 1708300	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  09-34 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse, from November 28, 2007 to June 22, 2009.

2.  Entitlement to a rating in excess of 70 percent for PTSD from June 23, 2009, forward.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to June 23, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Veteran testified at a formal RO hearing in May 2009.  A transcript of the hearing has been associated with the claims file.

This matter was remanded by the Board in March 2014 and March 2016 for further development.  

The Board has corrected an administrative error regarding the dates of the Veteran's staged rating and entitlement to TDIU.  In the March 2014 Remand, the Board erroneously staged the Veteran's PTSD rating prior to June 23, 2009, and from June 13, 2009, forward.  The correct date is June 23, 2009, the date of the Veteran's VA examination resulting in the increased rating.  This error also affected the date the Veteran is eligible for TDIU, which the RO granted in its August 2016 Rating Decision effective June 13, 2009.  The error will not result in any overpayment issues, as it was an administrative error.





FINDINGS OF FACT

1.  Prior to June 23, 2009, the Veteran's PTSD manifested through symptoms including irritability, sleeplessness, nightmares, impaired abstract thinking, and difficulty establishing and maintaining effective work and social relationships, resulting in occupational and social impairment with reduced reliability and productivity.

2.  From June 23, 2009, forward, the Veteran's PTSD more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  The evidence of record shows that the Veteran did not meet the percentage requirements for TDIU prior to June 23, 2009, and that he was not unable to secure or follow a substantially gainful occupation as a result of his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD from November 28, 2007 to June 22, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a rating in excess of 70 percent for PTSD from June 23, 2009, forward, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a TDIU prior to June 23, 2009 have not been met.  38 U.S.C.A. §§ 1155; 5107 (West 2014); 38 C.F.R. §§ 3.340(a)(1), 3.341, 4.1, 4.15, 4.16(a), 4.19 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in January 2008 and April 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, and lay statements and argument in support of his claim have been associated with the claims file.  See 38 C.F.R.          § 3.159(c).  He has not identified any additional records or evidence he wished to submit or have VA obtain.  Moreover, VA Compensation and Pension examinations were provided to determine the ongoing severity of his PTSD, including specifically in May 2008, June 2009, April 2014, and August 2016.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service-connected PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016).  Accordingly, the Board finds that the examination reports of record are adequate for rating purposes, a remand for reexamination or further medical comment is unwarranted, and no prejudice exists.  See Shinseki v. Sanders, 556 U.S. 396, 407 (2009) (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Further, the Board is satisfied that the RO/AMC substantially complied with the Board's March 2016 remand directives by obtaining available treatment records and a VA examination that addressed the severity and impact associated with the Veteran's service-connected PTSD.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

II.  Higher Rating

The Veteran contends that an initial rating in excess of 50 percent is warranted for his PTSD from November 28, 2007 to June 22, 2009, and that a rating in excess of 70 percent is warranted from June 23, 2009 forward.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321 (2016); see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2016).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco, 7 Vet. App. at 58; see also 38 C.F.R. § 3.400(o)(2) (2016).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the Veteran's service-connected PTSD is currently evaluated at a staged rating of 50 percent disabling from November 28, 2007 to June 22, 2009, and 70 percent disabling from June 23, 2009, forward, according to VA's General Rating Formula for Mental Disorders.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  

Under the General Rating Formula, as pertinent to the present appeal, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  38 C.F.R. §§ 4.125, 4.126.  The Federal Circuit clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio, 713 F.3d at 117 (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2016); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R.         § 4.126.

A.  Rating from November 28, 2007 to June 22, 2009

Evaluating all the evidence of record, the Board finds that, for the period of November 28, 2007 to June 22, 2009, the criteria for a rating greater than 50 percent for the Veteran's PTSD were not met or more nearly approximated.

Specifically, at a January 2008 VA Agent Orange examination, the Veteran reported having nightmares, but denied depression and anxiety.  

The Veteran was seen at the Cheyenne Vet Center in January and February 2008.  His symptoms included anger, anxiety, nightmares, intrusive thoughts, and relationship issues.  He stated that he had recently retired from the railroad and that looking back at Vietnam had brought up issues.  He was unsure what to think about them.  He stated that things were going well in his current relationship and he did not want to get himself going with Vietnam issues.  His case was closed in July 2008.  His intake and closing GAF scale scores were 55.

The Veteran was afforded a VA psychiatric examination in May 2008, at which time he reported that he liked to golf with friends and had a girlfriend who went fishing with him.  He also reported an active social life and denied avoiding crowded venues.  He had a part time business/hobby repairing golf clubs.  During the examination, the Veteran denied delusions, hallucinations, obsessive rituals and homicidal/suicidal thoughts and ideations.  On examination, he was well groomed, cooperative and friendly, with good insight and judgment.  His concentration was fair.  The examiner described the Veteran's PTSD symptoms manifesting through irritability, outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  With respect to the frequency, severity, and duration of the Veteran's PTSD symptoms, the examiner reported that they had been present since service at rather mild level and seemed to be more prominent since the Veteran's retirement in September 2007.  The examiner described the Veteran's symptoms as chronic and without remission.  The examiner noted that when the Veteran was working, triggers that reminded him of Vietnam would episodically result in occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  The Veteran was 
assigned a GAF of 68.  

At a September 2008 preventative health screening, the Veteran's depression screening was negative.  Also in September 2008, he attended a psychiatry group therapy session through the VA.  The Veteran stated he only attended a few of these sessions, as he found they made his PTSD symptoms worse.

At an April 2009 primary care appointment, he reported his PTSD symptoms as "ok," but denied seeking treatment at that time.

At his May 2009 formal RO hearing, the Veteran reported difficulty sleeping and increased anger.  He also reported often arguing with his wife.  He stated that he did see a counselor at the Cheyenne VA until approximately November 2008, but did not feel his symptoms were improving.  His representative also noted that he had increased alcohol intake.

The preponderance of the evidence shows that the criteria for a rating of 70 percent were not satisfied or more nearly approximated.  The Veteran's PTSD symptoms (i.e., difficulty sleeping, anger/irritability, anxiety, nightmares, intrusive thoughts, difficulty concentrating, hypervigilance, and exaggerated startle response) are not among the symptoms listed in the criteria for a 70 percent evaluation, and are not equivalent in severity.  Rather, they are easily captured by the criteria for 30 and 50-percent ratings, which include symptoms such as anxiety, suspiciousness, chronic sleep impairment, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, and disturbances of motivation and mood.  The GAF scores of 55 and 68, denoting moderate and mild symptoms, also weigh against severity of symptoms equivalent to that associated with a 70-percent rating.  Further, the Veteran's PTSD symptoms did not cause the level of occupational and social impairment associated with a 70-percent rating.  Of note, the Veteran reported that he liked to golf with friends, that he had a girlfriend who went fishing with him, that he had an active social life, and that he had a part-time business/hobby repairing golf clubs.  The GAF scores also contemplate, as worst, moderate difficulty in social and occupational functioning.

In sum, the preponderance of the evidence shows that the Veteran's PTSD did not meet or more nearly approximate the criteria for a rating greater than 50 percent for the time period from November 28, 2007 to June 22, 2009, for the reasons explained above.  Accordingly, a higher 70 percent rating is not warranted at any point from the grant of service connection, effective November 28, 2007, to June 22, 2009.  See 38 C.F.R. § 4.130.


B.  Rating from June 23, 2009 forward

Evaluating all the evidence of record, the Board finds that, for the period from June 23, 2009, forward, the criteria for a rating greater than 70 percent for the Veteran's PTSD were not met or more nearly approximated.

At a June 2009 VA psychiatric examination, the Veteran reported his PTSD symptoms intensified after attending group therapy and that he had increased his alcohol intake.  He continued to maintain an ongoing relationship with his girlfriend.  He also reported sleep disturbances, occasional nightmares, and experiencing avoidance and arousal symptoms associated with PTSD.  The examiner noted that the Veteran's appearance and mental status were essentially unchanged from the May 2008 examination.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity due to a disturbance of motivation and mood, chronic sleep impairment, anxiety and transient depressed affect.  The examiner diagnosed the Veteran with PTSD and alcohol abuse, and assigned a GAF of 55.

In a July 2009 mental health evaluation, the Veteran reported needing help with anger issues.  He denied suicidal and homicidal ideation and was assigned a GAF of 55.  

Group therapy notes from September 2009 through April 2016 reflect the Veteran as an active participant in group exercises, with no apparent obsessions, compulsions, or delusions.  His mood consistently varied at group therapy between angry, euthymic, and indifferent. 

From April 2010 through December 2013, the Veteran's GAF score was consistently in the 41-50 range, which is indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  See, e.g., VA Mental Health Notes from April 2011 through December 2013 (GAF scores of 50 and 45).  

A January 2014 PTSD diagnostic study revealed the Veteran to identify as being extremely super alert/on guard.  The Veteran also reported frequent and repeated disturbing thoughts and dreams; feeling distant and cut off from others, as well as emotionally numb; and having frequent angry outbursts.

The Veteran was afforded a VA psychiatric examination in April 2014, at which he reported living off and on with his girlfriend, having no close friends, not enjoying socializing, and spending his time at home playing computer card games.  He also reported experiencing occasional panic attacks, symptoms of depression, and irritability.  The Veteran reported he had problems in social settings due to emotional detachment and hypervigilance, but that is biggest problem is his irritability and that he loses his temper in public.  The Veteran's symptoms included:  depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, and neglect of personal appearance and hygiene.  He denied current thoughts of suicide and there was no evidence of a formal thought disorder.  The examiner opined that the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

At the August 2016 VA psychiatric examination, the Veteran reported living with his girlfriend of 17 years and having a few friends, but preferring more solitary activities.  During the examination, the Veteran denied delusions, hallucinations, obsessive rituals and homicidal/suicidal thoughts and ideations.  The Veteran's PTSD symptomatology manifested through irritability, outbursts of anger, hypervigilance, sleep disturbances, and an exaggerated startle response.  The examiner also found him to have a depressed mood, be suspicious, and unable to establish and maintain effective relationships.  On examination, the Veteran was well groomed and cooperative, but the examiner noted his mood to be irritable and angry.  The examiner opined that the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  It was noted that he would likely be severely impaired in work environments that required frequent interactions with other people (due to the risk of interpersonal conflict) or that were fast-paced, complex, and/or frequently changing.  The Veteran stated that he thought that if the right job came along, he would be ok.  He had applied for a job mowing grass at a golf course, but was not hired. 

Since June 23, 2009, the Veteran's PTSD has more nearly approximated the criteria for a 70 percent rating than a 100 percent rating under the General Rating Formula.  There has been no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Although the April 2014 VA examiner noted a neglect of personal appearance and hygiene, this alone does not show that the Veteran has an intermittent inability to perform activities of daily living.  Rather, on VA examination in August 2016 he was well groomed and cooperative.  The Veteran has denied delusions, hallucinations, obsessive rituals and homicidal/suicidal thoughts and ideations.  He does not have any other symptoms equivalent in severity to the symptoms corresponding to a 100 percent rating.  Rather, his symptoms are all mentioned and accounted for in the criteria for a rating of 70 percent or below under the General Rating Formula, which weighs against equivalency to a 100 percent rating.  The symptoms associated with a 100 percent rating necessarily entail much more severe symptomatology. 

In sum, the Veteran's symptoms are not equivalent in severity, frequency and duration to the symptoms corresponding to a 100 percent rating.  Although they produce unemployability, they do not necessarily produce total occupational and social impairment.  Moreover, the occupational and social impairment caused by a psychiatric disability is a factor independent from whether it is manifested by symptoms equivalent in severity, frequency, and duration to a given evaluation under the General Rating Formula.  See Vazquez-Claudio, 713 F.3d at 118.  Both factors must be satisfied to assign a given rating.  See id.  Thus, the fact that the Veteran's symptoms produce unemployability does not alone show equivalency. Because the evidence weighs against equivalency, for the reasons already discussed, the criteria for a 100 percent rating are not satisfied.  See 38 C.F.R. § 4.130, DC 9411.

Alternatively, the evidence reflects that the Veteran's PTSD has not caused either total occupational or total social impairment, as he has maintained some social relationships, including with his girlfriend of over 17 years, and he has been noted to be generally self-sufficient, independently functioning, cooperative, and exhibiting normal communication by VA examiners and health care providers.  See 38 C.F.R. § 4.130.  The criteria for a 100 percent rating have not been satisfied or approximated during the pendency of this claim.  


C.  Extraschedular Consideration

A comparison of the Veteran's PTSD symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b); see also Thun v. Peake, 22 Vet. App. 111, 114 (2008).  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's psychiatric disorder, and the evidence shows that the Veteran's symptoms, including anxiety; depression; isolating behaviors; flashbacks and reexperiencing traumatic events; avoidance behaviors; hypervigilance; exaggerated startle response; decreased concentration; memory impairment; and diminished social functioning, are contemplated by the Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9411.  Moreover, as discussed, the Veteran's symptoms and the resultant level of functional impairment are adequately compensated by the rating already assigned.  See Mauerhan, 16 Vet. App. at 442; see also 38 C.F.R. § 4.21 (2013) (providing that application of the rating schedule requires "coordination of rating with impairment of function").  Accordingly, referral of the Veteran's PTSD for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 111.
 

III.  TDIU

Finally, the Veteran maintains that his service-connected PTSD has precluded him from obtaining and maintaining gainful employment prior to June 23, 2009.  See, e.g., April 2016 Statement in Support of Claim. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16 (a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

The Veteran is service-connected for PTSD, rated as 50 disabling percent from November 28, 2007 to June 22, 2009, and 70 percent disabling from June 23, 2009, forward.  See August 2016 Rating Decision.  Prior to June 23, 2009, the Veteran's service-connected disability does not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a). 

Nonetheless, the Board is still required to make a determination concerning the Veteran's employability for the purpose of satisfying the criteria for TDIU, just as such a finding must also be made herein to determine whether or not the evidence warrants referral to the appropriate VA officials for consideration of entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  See Bowling v. Principi, 15 Vet. App. 1, 16 (2001).  

In his April 2016 application for TDIU, he reported that he last worked on a full-time basis in September 2007 as a conductor for the past 34 years, and that he discontinued working due to his PTSD.  He also indicated that he had completed high school.

At his May 2008 VA psychiatric examination, the examiner noted that the Veteran's retirement was due to his eligibility by age or duration of work.  The Veteran reported having a part time business and hobby of repairing golf clubs.  The examiner found that he had no issues associated with alcohol use at the time of the exam.  The examiner opined that the Veteran had occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks due to his PTSD symptoms, including irritability or outbursts of anger and difficulty concentrating.  

At his June 2009 VA examination, the examiner also noted that the Veteran's retirement was due to his eligibility by age or duration of work.  The examiner found that the Veteran's appearance and mental status were essentially unchanged from the May 2008 examination.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity due to a disturbance of motivation and mood, chronic sleep impairment, anxiety and transient depressed affect.  The examiner diagnosed the Veteran with PTSD and alcohol abuse.

In his April 2016 statement in support of claim, the Veteran stated he took an early forced retirement because of his PTSD.  

At the August 2016 VA examination, the Veteran stated he was forced to retire as a result of his drinking.  

There are no competent or credible medical opinions of record or other indications of unemployability with regard to any occupation consistent with the Veteran's education and vocational background solely due to his service-connected PTSD prior to June 23, 2009.  Although the Veteran has asserted that his PTSD has precluded employment prior to June 23, 2009, findings from the May 2008 VA examination reflect that to the extent the Veteran has any functional or occupational limitations, such limitations did not result in reduced reliability and productivity, but did result in occasional decrease in work efficiency.  Additionally, the Veteran's assertion is contradicted by his own statements at the May 2008 and June 2009 VA examinations that his retirement was due to his age and duration of work.  Thus, the preponderance of the credible and probative evidence weighs against the Veteran's assertion that he could not engage in substantially gainful employment prior to June 23, 2009, solely due to his service-connected PTSD.

Accordingly, as there is no indication that the Veteran's service-connected PTSD was sufficiently incapacitating prior to June 23, 2009 as to result in unemployability as defined for TDIU purposes, referral for extraschedular consideration of entitlement to TDIU is not warranted.  38 C.F.R. § 4.16(b).  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a TDIU prior to June 23, 2009 is denied.  See 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD, prior to June 23, 2009 is denied.

Entitlement to a disability rating in excess of 70 percent for PTSD, from June 23, 2009 forward, is denied.

Entitlement to a TDIU prior to June 13, 2009 is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


